DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After Final amendment was filed on 11/12/2021.
Claim 5 is canceled.
Response to Arguments
Applicant’s arguments, see Remarks on pages 6-8, filed 11/12/2021, with respect to 35 USC 103 rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2005/0107690 discloses a medical image interpretation system for displaying a medical image generated from a subject and for generating an interpretation report of the medical image. This includes drawing an annotation on an area of interest over the displayed medical image and it previously related to a text for interpretation report generation, the art of record US 2016/0203263 discloses methods for automatically analyzing a patient’s medical images and creating at least one report that provides quantitative metrics related to the patient’s current health status and their risks for future health outcomes are provided.  However, the cited art of record fails to teach, disclose or suggest the limitation of “compare regions of interest of the detection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669